DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. 
Regarding claims 1, 8 and 15 rejected with reference Petitclerc, Applicant argues that the amendments to the claims involve identifying data concepts and semantic concepts in parallel and that the human mind is not capable of such parallel processing, and as such, argues that the claims are not directed to non-statutory subject matter (Amendment, pg. 9-10, sec. I). 
Examiner respectfully disagrees as neither the instant claims nor the specification calls for an innovative non-conventional parallel system of performing function, and using generic computer technology to implement abstract ideas does not make the claims eligible (see SAP Am., 898 F.3d at 1170). A human analyzing a collection of text can manually identify data and semantic concepts in the text at the same time if the concepts are within view of each other. Also, multiple humans can identify the concepts at the same time, where manually identifying the concepts in parallel does not make the claims less abstract. The claims include mental steps that are achievable manually (save for the recitation of generically recited computer elements), without being integrated into a practical application and also without 
Regarding the 35 U.S.C. 102 rejection of the claims 1, 8 and 15, Applicant argues that specifying how the data concepts are identified with the use of a concept classifier is not taught by Petitclerc (Amendment, pg. 10-11, sec. II). 
            Examiner respectfully disagrees as Petitclerc discloses limitations “wherein identifying data concepts for the data item comprises: receiving data characteristic information for the data item” (para. [0052]), “evaluating, using a data concept classifier, the data characteristic information for the data item using rules defined in the data ontology to identify the data concepts that represent the data characteristics of the data item” (para. [0041]; para. [0045]; para. [0052]-[0053]), “generating the semantic model of the data, by the data processing system, using the semantic concepts and the data concepts identified for the plurality of data items” (Abstract; para. [0025]; claim 5); and “performing analytics of the data using the semantic model by generating a visualization of the data using an analytics tool, wherein the visualization includes a graphical representation of the data that includes images representing relationships among the data” (fig. 2; fig. 4; para. [0028]; para. [0069]-[0070]), “wherein identifying the semantic concepts for the plurality of data items and identifying the data concepts for the plurality of data items are performed in parallel” (fig. 3A, elements 62, 64; para. [0048]; para. [0103]) as presented below.
Applicant further argues that the cited portions of Petitclerc describes using a resultant set of clues to perform a matching with concept keywords but does not claims 6 and 7 (Amendment, pg. 10-11, sec. II).
Examiner respectfully disagrees as Petitclerc discloses receiving data items from a data source and obtaining data item headings of the data item (para. [0034]), corresponding to the claimed received data item label i.e. limitation “receiving the data item label for the data item”. Petitclerc further discloses tokenizing and analyzing the data item headings using language processing tools to obtain a resulting set of lexical clues that is utilized to match the concept keywords with the item heading (para. [0047]-[0048]) corresponding to the claimed “analyzing the data item label using a natural language processing tool to generate additional lexical information for the data item label”. The resulting set of clues correspond to the claimed built “search query” as it is used to match the concepts, and as such, Petitclerc discloses “building a search query using the additional lexical information for the data item label” as required by claim 6. Furthermore, Petitclerc discloses using value-based rules and clues in matching concept keywords with the data item headings (para. [0041]; para. [0048]-[0049]), corresponding to limitation “wherein identifying the second candidate semantic concepts for the data item based on data clues comprises: generating a search query to search the data clue concept index using the sample of the data values” as required by claim 7, Therefore, the rejection of the claims is maintained.
Regarding Applicant’s arguments that the dependent claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are allowable based on their dependency from claims 1, 8 and 15 (Amendment, pg. 10-11, sec. II), Examiner respectfully disagrees as presented above, and absent any argument as to why the cited portions of the references fail to 

Response to Amendment
The prior rejection of claims 8-14 as being directed to software per se (10/1/21) is hereby withdrawn in light of amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include newly added limitations: “data concept classifier” and “analytics tool” in claims 1, 8 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification including the use of the semantic model generator implemented in a processor unit to perform the steps of the (fig. 2; fig. 3; para. [0034]; para. [0042]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This is neither a rejection nor an objection of/to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of data analysis without significantly more. The claims 1, 8 and 15 recite mental processes of identifying textual semantic and textual data concepts in received data textual items, receiving characteristic information of the data item/text, evaluating the characteristic information, generating a semantic model of data using the identified semantic and data concepts and performing analysis of the generated model including generating a visual representation of the model, and can be achieved by a human using a pen and paper in analyzing and evaluating received text to generating a semantic collection/model of text based on identified semantic and data concepts as well as providing a graphical representation of the model on paper. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (computer-implemented, data processing system, processor, computer program product) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating the semantic model using the identified semantic and data concepts and generating a SAP AMERICA, INC.,v. INVESTPIC, LLC, as well as provided in the cited references Petitclerc and Grosset. 
                The dependent claims 2-7, 9-14 and 16-20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.
             
Claim Objections
Claim 8 is objected to because of the following informalities: “couple to a memory…” as recited in line 3 should be “coupled to a memory…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.         Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petitclerc et al US PGPUB 2015/0186776 A1 (“Petitclerc”)
             Per Claim 1, Petitclerc discloses a computer-implemented method of generating a semantic model of data comprising a plurality of data items, comprising: 
              for each data item in the plurality of data items, identifying, by a data processing system, semantic concepts for the data item (Abstract; The generating comprises assigning, by the one or more processors, one or more concepts to the data set to generate the domain, the one or more concepts being selected from one or more of the at least one generic domain and the at least one domain extension…, para. [0025]; Model and domain constructor 22 may make use of an externalized business ontology, such as domain extension 64 that may include common and business-specific concepts such as time (e.g., year, quarter)…, para. [0037]; para. [0048]-[0049], assigning concepts from business specific extension domain to data set/data item as identifying); 
              for each data item in the plurality of data items, identifying, by the data processing system, data concepts for the data item based on data characteristics of the data item and using a data ontology that defines the data concepts that are used to represent the data characteristics (Abstract; enterprise BI system 13 may receive, by one or more processors of the BI system, a data set…The generating comprises assigning, by the one or more processors, one or more concepts to the data set to generate the domain, the one or more concepts being selected from one or more of the at least one generic domain and the at least one domain extension…, para. [0025]; assigning concepts from generic domain to data set/data item as identifying); 
             wherein identifying data concepts for the data item comprises: receiving data characteristic information for the data item (para. [0049]; Identifying the one or more matches between the data item heading and the one or more concept keywords associated with the particular concept may therefore include validating the one or more matches between the data item heading and the one or more concept keywords associated with the particular concept against additional evidence from the data source…the additional evidence from the data source may include one or more of…, para. [0052]); and
            evaluating, using a data concept classifier, the data characteristic information for
the data item using rules defined in the data ontology to identify the data concepts that
represent the data characteristics of the data item (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source with reference to both a business ontology and a set of detection rules…, para. [0034]; This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]; model data in a mapping with relationships and patterns defined in the business ontology…, para. [0045]; para. [0052]-[0053], Model and domain constructor 22 as including classifier modeling rules/patterns);
             generating the semantic model of the data, by the data processing system, using the semantic concepts and the data concepts identified for the plurality of data 
            performing analytics of the data using the semantic model by generating a visualization of the data using an analytics tool, wherein the visualization includes a graphical representation of the data that includes images representing relationships among the data (fig. 2; fig. 4; one or more client-side enterprise software applications 26 that may utilize and manipulate multidimensional data, including a view of data visualizations and analytical tools with BI portal 24…, para. [0028]; para. [0069]-[0070]), 
          wherein identifying the semantic concepts for the plurality of data items and identifying the data concepts for the plurality of data items are performed in parallel (fig. 3A, elements 62, 64; para. [0048]; para. [0103]). 
            Per Claim 2, Petitclerc discloses the computer-implemented method of claim 1, wherein the data characteristic information for the data item selected from a group of data characteristic information consisting of a sample of data values from the data item (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source… Model and domain constructor 22 may also use the matching of data item headings to concepts…, para. [0034]; para. [0049]; receiving a data set, extracting lexical clues from a data set or data source…, para. [0060]), 
            statistics of the data values in the data item (Data item headings may be column headings…time-ordered variables, or other forms of data items from a data source…, para. [0034]; Examples of such variables may include…, para. [0058]), 
items of interest/significance as expressing quality), 
            a pattern of the data in the data item (para. [0049]), 
            a format of the data in the data item (Data item headings may be column headings, row headings, sheet names…, para. [0034]), and 
           a decoration of the data in the data item (Data item headings may be column headings…graph captions…, para. [0034], caption as illustration/adornment/decoration of graph information); and 
            evaluating the data characteristic information for the data item using the data ontology to identify the data concepts that represent the data characteristics of the data item (fig. 2; Model and domain constructor 22 may also use the matching of data item headings to concepts in automatically generating data visualizations appropriate to the data associated with the data item headings…, para. [0034]). 
           Per Claim 3, Petitclerc discloses the computer-implemented method of claim 1, wherein: the semantic concepts are domain-specific (Abstract; the at least one domain extension includes concepts for a specific industry…, para. [0027]; para. [0040]); and 
              the data concepts are independent from any domain (Abstract; define at least one generic domain that provides a group of default concepts…, para. [0027]; para. [0040]). 
           Per Claim 5, Petitclerc discloses the computer-implemented method of claim 1, wherein the data item comprises a data item label and data values and wherein identifying semantic concepts for the data item comprises: identifying first candidate semantic concepts for the data item based on lexical clues in the data item label for the 
             identifying second candidate semantic concepts for the data item based on data clues comprising a sample of the data values for the data item and using a data clue concept index that indicates the semantic concepts corresponding to the data clues (In the example process 40 of FIG. 3A, model and domain constructor 22 may use another source of information that includes a system of rules and clues to detect business concepts and scenarios.  This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]-[0042]; para. [0047]-[0049]; para. [0052], value based comparison as providing second candidate concepts in addition to lexical based comparison providing first candidate concepts). 
            Per Claim 6, Petitclerc discloses the computer implemented method of claim 5, wherein identifying the first candidate semantic concepts for the data item based on the data item label for the data item (Model and domain constructor 22 may provide automatic data modeling of a 
data source by analyzing data item headings and other data from the data source …, para. [0034]; para. [0047]); 
              analyzing the data item label using a natural language processing tool to generate additional lexical information for the data item label (para. [0034]; para. [0041]; Model and domain constructor 22 may use any of various language processing or analysis tools, such as tokenizing content, analyzing word stems and near matches…, para. [0047]; Model and domain constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to…, para. [0048]); 
              building a search query using the additional lexical information for the data item label (Model and domain constructor 22 may use the resulting set of clues from 
tokenizing and analyzing data item heading tokens to match concept keywords 
with the data item headings…, para. [0048]-[0049], resulting set of clues as built search query used to match ontology concepts); 
             using the search query to search the lexical clue concept index to produce a search result, wherein the lexical clue concept index comprises clue concept records that identify clues for concepts, and wherein the search result identifies clue concept records from the lexical clue concept index that match the search query (Model and domain constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to match concept keywords with the data item headings. Model and domain constructor 22 may look up concept keywords associated with one or more concepts in a business ontology…as potential candidates to explain the data 
             selecting a concept from the clue concept records identified in the search result as a candidate semantic concept for the data item (para. [0048]-[0049]; model and domain constructor 22 may select the concept "ProductName" instead of the concept "caption" as its final selection to identify a particular concept with the data item heading, para. [0050]; para. [0051]-[0053]). 
           Per Claim 7, Petitclerc discloses the computer implemented method of claim 5, wherein identifying the second candidate semantic concepts for the data item based on data clues comprises: generating a search query to search the data clue concept index using the sample of the data values (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source…, para. [0034]; model and domain constructor 22 
may use another source of information that includes a system of rules and clues 
to detect business concepts and scenarios.  This system of rules and clues may generally be organized into two categories, lexical (such as label) and 
value-based (such as data patterns or exemplar values)…, para. [0041]; Model and domain constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to match concept keywords with the data item headings…, para. [0048]-[0049]; para. [0052]; para. [0062], value based comparison as providing second separate concepts in addition to lexical based comparison providing first candidate concepts); 
             searching the data clue concept index using the search query to generate search results (para. [0048]; For example, when looking up candidate concepts for a given set of clues or potential matches, model and domain constructor 22 may assign priority to concepts that are signified by a greater number of matches between their concept keywords and the data item heading…, para. [0049]; para. [0052]); and 
             selecting the candidate semantic concepts for the data item from the search results (para. [0048]-[0049]; model and domain constructor 22 may select the concept "ProductName" instead of the concept "caption" as its final selection to identify a particular concept with the data item heading, para. [0050]; para. [0051]-[0053]).
           Per Claim 8, Petitclerc discloses a data processing system for generating a semantic model of data comprising a plurality of data items, the data processing comprising a data a data processor couple to. a memory, and program code loadable into the memory and executable by the data processor to perform steps of:
              for each data item in the plurality of data items, identify semantic concepts for the data item (Abstract; The generating comprises assigning, by the one or more processors, one or more concepts to the data set to generate the domain, the one or more concepts being selected from one or more of the at least one generic domain and the at least one domain extension…, para. [0025]; Model and domain constructor 22 may make use of an externalized business ontology, such as domain extension 64 that may include common and business-specific concepts such as time (e.g., year, assigning concepts from business specific extension domain to data set/data item as identifying);
             for each data item in the plurality of data items, identify data concepts for the data item based on data characteristics of the data item and using a data ontology that defines the data concepts that are used to represent the data characteristics (Abstract; enterprise BI system 13 may receive, by one or more processors of the BI system, a data set…The generating comprises assigning, by the one or more processors, one or more concepts to the data set to generate the domain, the one or more concepts being selected from one or more of the at least one generic domain and the at least one domain extension…, para. [0025]; para. [0039]; para. [0048]-[0049], assigning concepts from generic domain to data set/data item as identifying) by:
            receiving data characteristic information for the data item (Identifying the one or more matches between the data item heading and the one or more concept keywords associated with the particular concept may therefore include validating the one or more matches between the data item heading and the one or more concept keywords associated with the particular concept against additional evidence from the data source…the additional evidence from the data source may include one or more of…, para. [0052]); and
            evaluating, using a data concept classifier, the data characteristic information for
the data item using rules defined in the data ontology to identify the data concepts that
represent the data characteristics of the data item (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source with reference to both a business ontology and a set of detection rules…, para. [0034]; This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]; model data in a mapping with relationships and patterns defined in the business ontology…, para. [0045]; para. [0052]-[0053], Model and domain constructor 22 as including classifier modeling rules/patterns);
            generate the semantic model of the data using the semantic concepts and the data concepts identified for the plurality of data items (The method further includes generating based on the data set and a combination of the at least one generic domain and the at least one domain extension, a model…, Abstract; para. [0025]; claim 5) and
            performing analytics of the data using the semantic model by generating a visualization of the data using an analytics tool, wherein the visualization includes a graphical representation of the data that includes images representing relationships among the data (fig. 2; fig. 4; one or more client-side enterprise software applications 26 that may utilize and manipulate multidimensional data, including a view of data visualizations and analytical tools with BI portal 24…, para. [0028]; para. [0069]-[0070]), 
          wherein identifying the semantic concepts for the plurality of data items and identifying the data concepts for the plurality of data items are performed in parallel (fig. 3A, elements 62, 64; para. [0048]; para. [0103]). 
               Per Claim 9, Petitclerc discloses system of claim 8, wherein the data characteristic information for the data item is selected from a group of data characteristic information consisting of a sample of data values from the data item (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source… Model and domain constructor 22 may also use the matching of data item headings to concepts…, para. [0034]; para. [0049]; receiving a data set, extracting lexical clues from a data set or data source…, para. [0060]),

             a quality of data in the data item (para. [0042]-[0044], items of interest/significance as expressing quality), 
             a pattern of the data in the data item (para. [0049]), 
             a format of the data in the data item (Data item headings may be column headings, row headings, sheet names…, para. [0034]), and 
             a decoration of the data in the data item (Data item headings may be column headings…graph captions…, para. [0034], caption as illustration/adornment/decoration of graph information). 
           Per Claim 10, Petitclerc discloses the system of claim 8, wherein: the semantic concepts are domain-specific (Abstract; the at least one domain extension includes concepts for a specific industry…, para. [0027]; para. [0040]); and 
               the data concepts are independent from any domain (Abstract; define at least one generic domain that provides a group of default concepts…, para. [0027]; para. [0040]).
          Per Claim 12, Petitclerc discloses the system of claim 8, wherein the data item comprises a data item label and data values and wherein the data processing system is configured to identify semantic concepts for the data item by: identifying first candidate semantic concepts for the data item based on lexical clues in the data item label for the data item and using a lexical clue concept index that indicates the semantic concepts corresponding to the lexical clues (Model and domain constructor 22 may provide 
             identifying second candidate semantic concepts for the data item based on data clues comprising a sample of the data values for the data item and using a data clue concept index that indicates the semantic concepts corresponding to the data clues (In the example process 40 of FIG. 3A, model and domain constructor 22 may use another source of information that includes a system of rules and clues to detect business concepts and scenarios.  This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]-[0042]; para. [0047]-[0049]; para. [0052]; para. [0062], value based comparison as providing second separate concepts in addition to lexical based comparison providing first candidate concepts).
          Per Claim 13, Petitclerc discloses the system of claim 12, wherein the program code is further executable to identify the first candidate semantic concepts for the data item based on lexical clues by: receiving the data item label for the data item (Model and domain constructor 22 may provide automatic data modeling of a 

             analyzing the data item label using a natural language processing tool to generate additional lexical information for the data item label (para. [0034]; Model and domain constructor 22 may use any of various language processing or analysis tools, such as tokenizing content, analyzing word stems and near matches…, para. [0047]; Model and domain constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to…, para. [0048]);
             building a search query using the additional lexical information for the data item label (Model and domain constructor 22 may use the resulting set of clues from 
tokenizing and analyzing data item heading tokens to match concept keywords 
with the data item headings…, para. [0048]-[0049], resulting set of clues as built search query used to match ontology concepts); 
             using the search query to search the lexical clue concept index to produce a search result, wherein the lexical clue concept index comprises clue concept records that identify clues for concepts, and wherein the search result identifies clue concept records from the lexical clue concept index that match the search query (Model and domain constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to match concept keywords with the data item headings. Model and domain constructor 22 may look up concept keywords associated with one or more concepts in a business ontology…as potential candidates to explain the data item heading, para. [0048]; For example, when looking up candidate concepts for a given set of clues or potential matches, model and domain constructor 22 may assign 
             selecting a concept from the clue concept records identified in the search result as a first candidate semantic concept for the data item (para. [0048]-[0049]; model and domain constructor 22 may select the concept "ProductName" instead of the concept "caption" as its final selection to identify a particular concept with the data item heading, para. [0050]; para. [0051]-[0053]).
           Per Claim 14, Petitclerc discloses the system of claim 12, wherein the program code is further executable to identify the candidate semantic concepts for the data item based on the data clues by: generating a search query to search the data clue concept clue index using the sample of the data values (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source…, para. [0034]; model and domain constructor 22 
may use another source of information that includes a system of rules and clues 
to detect business concepts and scenarios.  This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]; Model and domain constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to match concept keywords with the data item headings…, para. [0048]-[0049]; para. [0052]);
             searching the data clue concept index using the search query to generate search results (para. [0048]; For example, when looking up candidate concepts for a given set of clues or potential matches, model and domain constructor 22 may assign 
            selecting the candidate semantic concepts for the data item from the search results (para. [0048]-[0049]; model and domain constructor 22 may select the concept "ProductName" instead of the concept "caption" as its final selection to identify a particular concept with the data item heading, para. [0050]; para. [0051]-[0053]).
           Per Claim 15, Petitclerc discloses a computer program product for generating a semantic model of data comprising a plurality of data items, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
               for each data item in the plurality of data items, identify semantic concepts for the data item (Abstract; The generating comprises assigning, by the one or more processors, one or more concepts to the data set to generate the domain, the one or more concepts being selected from one or more of the at least one generic domain and the at least one domain extension…, para. [0025]; Model and domain constructor 22 may make use of an externalized business ontology, such as domain extension 64 that may include common and business-specific concepts such as time (e.g., year, quarter)…, para. [0037]; para. [0048]-[0049], assigning concepts from business specific extension domain to data set/data item as identifying);
              for each data item in the plurality of data items, identify data concepts for the data item based on data characteristics of the data item and using a data ontology that defines the data concepts that are used to represent the data characteristics (Abstract; assigning concepts from generic domain to data set/data item as identifying), 
           wherein the program instructions are executable by the device to cause the device to identify the data concepts for the data item by: receiving data characteristic information for the data item (Identifying the one or more matches between the data item heading and the one or more concept keywords associated with the particular concept may therefore include validating the one or more matches between the data item heading and the one or more concept keywords associated with the particular concept against additional evidence from the data source…the additional evidence from the data source may include one or more of…, para. [0052]; para. [0083]-[0093]); and
            evaluating, using a data concept classifier, the data characteristic information for
the data item using rules defined in the data ontology to identify the data concepts that
represent the data characteristics of the data item (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source with reference to both a business ontology and a set of detection rules…, para. [0034]; This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]; model data in a mapping with relationships and patterns defined in the business ontology…, para. [0045]; para. [0052]-[0053], Model and domain constructor 22 as including classifier modeling rules/patterns);
           generate the semantic model of the data using the semantic concepts and the data concepts identified for the plurality of data items (The method further includes ; and 
          performing analytics of the data using the semantic model by generating a visualization of the data using an analytics tool, wherein the visualization includes a graphical representation of the data that includes images representing relationships among the data (fig. 2; fig. 4; one or more client-side enterprise software applications 26 that may utilize and manipulate multidimensional data, including a view of data visualizations and analytical tools with BI portal 24…, para. [0028]; para. [0069]-[0070]), 
          wherein identifying the semantic concepts for the plurality of data items and identifying the data concepts for the plurality of data items are performed in parallel (fig. 3A, elements 62, 64; para. [0048]; para. [0103]).  
             Per Claim 16, Petitclerc discloses the computer program product of claim 15, wherein the data characteristic information for the data item is selected from a group of data characteristic information consisting of a sample of data values from the data item (para. [0009]; Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source… Model and domain constructor 22 may also use the matching of data item headings to concepts…, para. [0034]; para. [0049]; receiving a data set, extracting lexical clues from a data set or data source…, para. [0060]), 
             statistics of the data values in the data item (Data item headings may be column headings…time-ordered variables, or other forms of data items from a data source…, para. [0034]; Examples of such variables may include…, para. [0058]), 
items of interest/significance as expressing quality), 
            a pattern of the data in the data item (para. [0049]), 
            a format of the data in the data item (Data item headings may be column headings, row headings, sheet names…, para. [0034]), and 
            a decoration of the data in the data item (Data item headings may be column headings…graph captions…, para. [0034], caption as illustration/adornment/decoration of graph information).
          Per Claim 17, Petitclerc discloses the computer program product of claim 15, wherein: the semantic concepts are domain-specific (Abstract; the at least one domain extension includes concepts for a specific industry…, para. [0027]; para. [0040]); and 
              the data concepts are independent from any domain (Abstract; define at least one generic domain that provides a group of default concepts…, para. [0027]; para. [0040]).
          Per Claim 19, Petitclerc discloses the computer program product of claim 15, wherein the data item comprises a data item label and data values and wherein the program instructions are executable by the device to cause the device to identify semantic concepts for the data item by: identifying first candidate semantic concepts for the data item based on lexical clues in the data item label for the data item and using a lexical clue concept index that indicates the semantic concepts corresponding to the lexical clues (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source…, para. [0034]; In the example process 40 of FIG. 3A, model and domain constructor 22 
             identifying second candidate semantic concepts for the data item based on data clues comprising a sample of the data values for the data item and using a data clue concept index that indicates the semantic concepts corresponding to the data clues (In the example process 40 of FIG. 3A, model and domain constructor 22 may use another source of information that includes a system of rules and clues to detect business concepts and scenarios.  This system of rules and clues may generally be organized into two categories, lexical (such as label) and value-based (such as data patterns or exemplar values)…, para. [0041]-[0042]; para. [0047]-[0049]; para. [0052], value based comparison as providing second separate concepts in addition to lexical based comparison providing first candidate concepts).
            Per Claim 20, Petitclerc discloses the computer program product of claim 19, wherein the program instructions are executable by the device to cause the device to identify the second candidate semantic concepts for the data item based on the data clues by: generating a search query to search the data concept clue index using the sample of the data values (Model and domain constructor 22 may provide automatic data modeling of a data source by analyzing data item headings and other data from the data source…, para. [0034]; model and domain constructor 22 may use another source value based comparison as providing second separate concepts in addition to lexical based comparison providing first candidate concepts);
            searching the data clue concept index using the search query to generate search results (para. [0048]; For example, when looking up candidate concepts for a given set of clues or potential matches, model and domain constructor 22 may assign priority to concepts that are signified by a greater number of matches between their concept keywords and the data item heading…, para. [0049]; para. [0052]); and 
            selecting the candidate semantic concepts for the data item from the search results (para. [0048]-[0049]; model and domain constructor 22 may select the concept "ProductName" instead of the concept "caption" as its final selection to identify a particular concept with the data item heading, para. [0050]; para. [0051]-[0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658